DETAILED ACTION
The instant application having application No 17/227757 filed on 04/12/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 5 is incorporated into the independent claim 1, (ii), resolve double patenting rejection.
Claim 9 would be allowable if (i) claim 13 is incorporated into the independent claim 9, (ii), resolve double patenting rejection.
The claims 1 and 9 are have the conditional limitation “but for which the radio access node”, please clarify the language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 46-53, 56-58, 60-61, 63-64, 67, 69-71 of Patent Application No. 16318271 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on Radio Access Network Area related information and vice versa.
For claim 1, Patent Application discloses a  method performed by a radio access node of a Radio Access Network (RAN), the method comprising: receiving data from a Core Network (CN) for a wireless terminal that is in a dormant state with respect to the RAN but for which the radio access node maintains control and user plane connections to the (CN); and initiating paging of the wireless terminal in response to receiving the data, the paging initiated by the radio access node for other radio access nodes that belong to a RAN Area (RANA) to which the radio access node belongs(See Claim 46).
For claim 2, Patent Application discloses initiating the paging comprises sending a paging message to a node in the CN, for relaying towards the other radio access nodes that belong to the RANA (See Claim 46).
For claim 3, Patent Application discloses the paging message is addressed to the RANA (See Claim 46). 
For claim 4, Patent Application discloses the paging message is addressed to the other radio access nodes that belong to the RANA (See Claim 46).
For claim 5, Patent Application discloses imitating the paging comprises sending a paging message only to a subset of the other radio access nodes in the RANA, for further forwarding by the subset of other radio access nodes within the RAN, the subset being first-hop neighbors of the radio access node (See Claim 46). 
For claim 6, Patent Application discloses including an identifier in the paging message, to prevent forwarding of the paging message within the RAN to any radio access node from which the same paging message has been received (See Claim 46).
For claim 7, Patent Application discloses registering the radio access node in a database as belonging to the RANA, so that another radio access node can use the database to determine that the radio access node belongs to the RANA (See Claim 46). 
For claim 8, Patent Application discloses identifying the other radio access nodes that belong to the RANA by accessing a database that holds registrations for radio access nodes that belong to the RANA (See Claim 48). 
For claim 9, Patent Application discloses a  radio access node configured for operation in a Radio Access Network (RAN), the radio access node comprising: a processor and a memory, the memory storing instructions executable by the processor whereby the radio access node is configured to: receive data from a Core Network (CN) for a wireless terrninal that is ina dormant state with respect to the RAN but for which the radio access node maintains control and user plane connections to the (CN); and initiate paging of the wireless terminal in response to receiving the data, the paging initiated by the radio access node for other radio access nodes that belong to a RAN Area (RANA) to which the radio access node belongs(See Claim 51). 
For claim 10, Patent Application discloses to initiate the paging, the radio access node is configured to send a paging message to a node in the CN, for relaying towards the other radio access nodes that belong to the RANA(See Claim 51). 
For claim 11, Patent Application discloses the paging message is addressed to the RANA (See Claim 51).
For claim 12, Patent Application discloses the paging message is addressed to the other radio access nodes that belong to the RANA (See Claim 51).
For claim 13, Patent Application discloses to initiate the paging, the radio access node is configured to send a paging message only to a subset of the other radio access nodes in the RANA, tor further forwarding by the subset of other radio access nodes within the RAN, the subset being first-hop neighbors of the radio access node (See Claim 56).
For claim 14, Patent Application discloses the radio access is configured to include an identifier in the paging message, to prevent forwarding of the paging message within the RAN to any radio access node from which the same paging message has been received (See Claim 56).
For claim 15, Patent Application discloses the radio access node is further configured to register the radio access node in a database as belonging to the RANA, so that another radio access node can use the database to determine that the radio access node belongs to the RANA (See Claim 56).
For claim 16, Patent Application discloses the radio access node is further configured to identify the other radio access nodes that belong to the RANA by accessing a database that holds registrations for radio access nodes that belong to the RANA (See Claim 56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oroskar (US 8996043, Mar. 31, 2015) in view of Lian et al. (US 20160309442, Oct. 20, 2016).
Regarding Claim 1, Oroskar discloses a method performed by a radio access node of a Radio Access Network (RAN) (column 2, line 45-50, RAN configured to concatenate a page according to varying page-concatenation levels, which correspond to pages concatenated and grouped into general page messages that include a number of page messages, possibly directed to different target WCDs (wireless communication devices)), 
the method comprising receiving data from a Core Network (CN) for a wireless terminal that is in a dormant state with respect to the RAN but for which the radio access node maintains control and user plane connections to the (CN) (column 6, line 20-25, a WCD transmit a registration message that identifies its current cell sector (identifying in the database), these registration messages received by VLR and HLR maintain location for each WCD in its service area. The location information for a WCD include an identification of the cell-sector that the WCD reported in its most recent registration message and the date/time of the most recent registration message); 
Oroskar discloses all aspects of the claimed invention, except initiating paging of the wireless terminal in response to receiving the data, the paging initiated by the radio access node for other radio access nodes that belong to a RAN Area (RANA) to which the radio access node belongs.
Lian is the same field of invention teaches initiating paging of the wireless terminal in response to receiving the data, the paging initiated by the radio access node for other radio access nodes that belong to a RAN Area (RANA) to which the radio access node belongs (page 1, par(0019), line 1-10, radio access network (RAN) registration area(RANA) paging channel (URAPCH) state on a UMTS network, receiving, by an RNC, a cell update message(update message in database) sent by the UE, where the cell update message includes the ID of the UE, the ID of the cell detected by the UE, and the signal strength information of the cell detected by the UE).
Oroskar and Lian are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify identified set of radio access nodes detecting that a wireless device needs to be paged in the RANA the teaching of Oroskar to include the cell update message includes the ID of the UE, the ID of the cell detected by the UE, and the signal strength information of the cell detected by the UE the teaching of Lian providing a wireless network signal is available, the location information of the UE can be successfully collected by using a communication connection between the device for collecting location information and the UE.
Regarding Claim 2, Oroskar discloses initiating the paging comprises sending a paging message to a node in the CN, for relaying towards the other radio access nodes that belong to the RANA(column 6, line 5-10, RAN include a visitor location register (VLR) and a home location register (HLR), VLR include information related to WCDs (wireless communication devices) that are currently being served by MSC, while HLR include information related to all WCDs that utilize RAN (registering in the database the area supported by the radio access network (RAN))).
Regarding Claim 3, Oroskar discloses the paging message is addressed to the RANA(column 3, line 45-50, determine (determining) that a wireless communication device (WCD) should be paged (wireless device needs paged) in a coverage area of a radio access network (RAN)). 
Regarding Claim 4, Oroskar discloses all aspects of the claimed invention, except the paging message is addressed to the other radio access nodes that belong to the RANA.
Lian is the same field of invention teaches the paging message is addressed to the other radio access nodes that belong to the RANA (page 1, par(0019), line 1-10, radio access network (RAN) registration area(RANA) paging channel (URAPCH) state on a UMTS network, receiving, by an RNC, a cell update message(update message in database) sent by the UE, where the cell update message includes the ID of the UE, the ID of the cell detected by the UE, and the signal strength information of the cell detected by the UE).
Regarding Claim 7, Oroskar discloses all aspects of the claimed invention, except registering the radio access node in a database as belonging to the RANA, so that another radio access node can use the database to determine that the radio access node belongs to the RANA.
Lian is the same field of invention teaches registering the radio access node in a database as belonging to the RANA, so that another radio access node can use the database to determine that the radio access node belongs to the RANA (page 1, par(0019), line 1-10, radio access network (RAN) registration area(RANA) paging channel (URAPCH) state on a UMTS network, receiving, by an RNC, a cell update message(update message in database) sent by the UE, where the cell update message includes the ID of the UE, the ID of the cell detected by the UE, and the signal strength information of the cell detected by the UE). 
Regarding Claim 8, Oroskar discloses all aspects of the claimed invention, except identifying the other radio access nodes that belong to the RANA by accessing a database that holds registrations for radio access nodes that belong to the RANA.
Lian is the same field of invention teaches identifying the other radio access nodes that belong to the RANA by accessing a database that holds registrations for radio access nodes that belong to the RANA (page 1, par(0019), line 1-10, radio access network (RAN) registration area(RANA) paging channel (URAPCH) state on a UMTS network, receiving, by an RNC, a cell update message(update message in database) sent by the UE, where the cell update message includes the ID of the UE, the ID of the cell detected by the UE, and the signal strength information of the cell detected by the UE). 
Regarding Claim 9, Oroskar discloses a radio access node configured for operation in a Radio Access Network (RAN) (column 2, line 45-50, RAN configured to concatenate a page according to varying page-concatenation levels, which correspond to pages concatenated and grouped into general page messages that include a number of page messages, possibly directed to different target WCDs (wireless communication devices)),
 the radio access node comprising: a processor and a memory, the memory storing instructions executable by the processor whereby the radio access node is configured to: receive data from a Core Network (CN) for a wireless terrninal that is ina dormant state with respect to the RAN but for which the radio access node maintains control and user plane connections to the (CN) (column 6, line 20-25, a WCD transmit a registration message that identifies its current cell sector (identifying in the database), these registration messages received by VLR and HLR maintain location for each WCD in its service area. The location information for a WCD include an identification of the cell-sector that the WCD reported in its most recent registration message and the date/time of the most recent registration message). 
Oroskar discloses all aspects of the claimed invention, except  initiate paging of the wireless terminal in response to receiving the data, the paging initiated by the radio access node for other radio access nodes that belong to a RAN Area (RANA) to which the radio access node belongs. 
Lian is the same field of invention teaches initiate paging of the wireless terminal in response to receiving the data, the paging initiated by the radio access node for other radio access nodes that belong to a RAN Area (RANA) to which the radio access node belongs(page 1, par(0019), line 1-10, radio access network (RAN) registration area(RANA) paging channel (URAPCH) state on a UMTS network, receiving, by an RNC, a cell update message(update message in database) sent by the UE, where the cell update message includes the ID of the UE, the ID of the cell detected by the UE, and the signal strength information of the cell detected by the UE).
Oroskar and Lian are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify identified set of radio access nodes detecting that a wireless device needs to be paged in the RANA the teaching of Oroskar to include the cell update message includes the ID of the UE, the ID of the cell detected by the UE, and the signal strength information of the cell detected by the UE the teaching of Lian providing a wireless network signal is available, the location information of the UE can be successfully collected by using a communication connection between the device for collecting location information and the UE.
Regarding Claim 10, Oroskar discloses to initiate the paging, the radio access node is configured to send a paging message to a node in the CN, for relaying towards the other radio access nodes that belong to the RANA(column 6, line 5-10, RAN include a visitor location register (VLR) and a home location register (HLR), VLR include information related to WCDs (wireless communication devices) that are currently being served by MSC, while HLR include information related to all WCDs that utilize RAN (registering in the database the area supported by the radio access network (RAN))). 
Regarding Claim 11, Oroskar discloses the paging message is addressed to the RANA(column 3, line 45-50, determine (determining) that a wireless communication device (WCD) should be paged (wireless device needs paged) in a coverage area of a radio access network (RAN)).
Regarding Claim 12, Oroskar discloses all aspects of the claimed invention, except the paging message is addressed to the other radio access nodes that belong to the RANA.
Lian is the same field of invention teaches the paging message is addressed to the other radio access nodes that belong to the RANA (page 1, par(0019), line 1-10, radio access network (RAN) registration area(RANA) paging channel (URAPCH) state on a UMTS network, receiving, by an RNC, a cell update message(update message in database) sent by the UE, where the cell update message includes the ID of the UE, the ID of the cell detected by the UE, and the signal strength information of the cell detected by the UE).
Regarding Claim 15, Oroskar discloses all aspects of the claimed invention, except registering the radio access node in a database as belonging to the RANA, so that another radio access node can use the database to determine that the radio access node belongs to the RANA.
Lian is the same field of invention teaches registering the radio access node in a database as belonging to the RANA, so that another radio access node can use the database to determine that the radio access node belongs to the RANA (page 1, par(0019), line 1-10, radio access network (RAN) registration area(RANA) paging channel (URAPCH) state on a UMTS network, receiving, by an RNC, a cell update message(update message in database) sent by the UE, where the cell update message includes the ID of the UE, the ID of the cell detected by the UE, and the signal strength information of the cell detected by the UE). 
Regarding Claim 16, Oroskar discloses all aspects of the claimed invention, except identifying the other radio access nodes that belong to the RANA by accessing a database that holds registrations for radio access nodes that belong to the RANA.
Lian is the same field of invention teaches identifying the other radio access nodes that belong to the RANA by accessing a database that holds registrations for radio access nodes that belong to the RANA (page 1, par(0019), line 1-10, radio access network (RAN) registration area(RANA) paging channel (URAPCH) state on a UMTS network, receiving, by an RNC, a cell update message(update message in database) sent by the UE, where the cell update message includes the ID of the UE, the ID of the cell detected by the UE, and the signal strength information of the cell detected by the UE). 

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
• Rune et al. (US 20190182803, Jun. 13, 2019) teaches Supporting or Performing Distribution of a Message.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464